—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hall, J.), dated April 24, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In support of their motion for summary judgment dismissing the complaint, the defendants submitted a magnetic resonance imaging (hereinafter MRI) report of the injured plaintiff’s right knee revealing a tear of the meniscus. The affirmation of the defendants’ own examining physician confirmed that finding, as well as the finding in another MRI of the injured plaintiff’s *471lumbosacral spine revealing multiple bulging and herniated discs. The defendants did not demonstrate that these injuries were not causally related to the accident, or that they were not serious within the meaning of Insurance Law § 5102 (d). Thus, the defendants failed to meet their initial burden of establishing their entitlement to judgment as a matter of law (see, Chaplin v Taylor, 273 AD2d 188; Langford v Jewett Transp. Serv., 271 AD2d 412; Meyer v Gallardo, 260 AD2d 556; Faruque v Ponce, 259 AD2d 464; Minori v Hernandez Trucking Co., 239 AD2d 322; Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Hoeg, 212 AD2d 756). Under these circumstances, we need not consider whether the plaintiffs’ papers in opposition to the motion were sufficient to raise a triable issue of fact (see, Chaplin v Taylor, supra; Mariaca-Olmos v Mizrhy, supra). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.